Citation Nr: 1008959	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1967.  He received decorations evidencing combat 
such as the Bronze Service Star with V Device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision that 
denied service connection for a right knee disability.  In 
January 2008, the Veteran testified at a Travel Board hearing 
at the RO.  In April 2008, the Board remanded this appeal for 
further development.  

In February 2010, while the undersigned was editing a draft 
of this decision granting the benefit sought, additional 
statements, evidence and argument were received from the 
Veteran.  In some statements the Veteran has substituted the 
name of the attorney drafting the April 2008 Remand and the 
instant decision, with the name of the Veterans Law Judge who 
presided over the 2008 Travel Board Hearing, signed the April 
2008 Remand, and signed the instant decision.  While the 
Veteran has asked the Board to respond to 14 specific 
questions, we will not be doing so.  The decision below 
answers the Veteran's largest question - whether the benefit 
sought on appeal is warranted.  The decision below is a full 
grant of the benefit sought.  It renders most of the 14 
questions moot.  The undersigned believes that the Veteran 
will understand that spending additional time and resources 
responding to the 14 particular questions he poses, when the 
matter on appeal already decided in his favor, would waste 
Board resources that can be better spent on other Veterans 
with active appeals. 


FINDING OF FACT

The Veteran's current residuals of an in-service right knee 
injury began during active service.  


CONCLUSION OF LAW

Residuals of an in-service right knee injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2005, a rating 
decision in May 2006, a statement of the case in October 
2006, a supplemental statement of the case in December 2007, 
correspondence in April 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a December 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392. The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has a current right knee 
disability that is related to service.  He reports that he 
suffered an injury to his right knee due to a helicopter 
crash in January 1967.  The Veteran has submitted photographs 
of the helicopter crash and multiple lay statements in 
support of his claim, including a statements signed by fellow 
soldiers supporting his reported history as to that incident.  
The Veteran has also alleged that if there was any 
preexisting right knee injury, it was aggravated by his 
period of service.  

As noted above, the Veteran had active service from December 
1965 to September 1967.  He received decorations evidencing 
combat such as the Bronze Service Star with V Device.  As the 
Veteran had combat service, his allegations as to a right 
knee injury are considered credible.  See 38 U.S.C.A. § 
1154(b) (West 2002).  An April 2008 response from the 
National Personnel Records Center (NPRC) indicated that it 
searched the morning reports from the Veteran's unit from 
January 1967 to March 1967 and that copies of the pertinent 
morning reports were furnished.  The January 1967 morning 
reports from the Veteran's unit indicated that he was 
evacuated to a hospital on January 7, 1967 for a knee injury 
and that he was returned to duty apparently on January 13, 
1967.  

His service medical records indicate that on a medical 
history form at the time of the July 1965 induction 
examination, the Veteran checked that he had swollen or 
painful joints.  He also checked that he did not have a trick 
or locked knee.  The reviewing examiner's notation was 
somewhat illegible and indicated that if the veteran's knee 
would become sore he could not bend it.  The July 1965 
objective induction examination report noted that the Veteran 
had arthralgia of the knee with no treatment and negative 
findings.  It was noted that such disorder was not considered 
disqualifying.  On a medical history form at the time of the 
September 1967 separation examination, the Veteran checked 
that he did not have trick or locked knee.  The September 
1967 objective separation examination report included a 
notation that the Veteran's lower extremities were normal.  

The first post-service evidence of record of any possible 
right knee disability is in April 2005, decades after the 
Veteran's period of service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

An April 2005 VA treatment entry noted that the Veteran 
reported that he suffered from degenerative joint disease of 
both knee joints since his early twenties.  He stated that a 
jump from a helicopter made them worse.  The assessment 
included degenerative joint disease, by history, of both 
knees, getting worse.  An April 2005 X-ray report as to the 
Veteran's right knee, related an impression of bipartite 
patella, old right proximal fibular fracture, and no 
radiographic signs of significant joint pathology.  

An October 2005 VA treatment entry noted that the Veteran 
reported that he felt well except for knee pain, with the 
right greater than the left.  The assessment included knee 
pain.  

A December 2005 statement from a fellow soldier of the 
Veteran reported that he was on the helicopter that crashed 
in January 1967.  He stated that he was sitting on the jump 
seat in the middle of the helicopter and that the Veteran was 
trying to get in at the left door opening.  The fellow 
solider stated that the tail rotor hit a tree and the 
helicopter lurched violently upward and to the right.  He 
indicated that the left landing skid hit the Veteran in the 
knees and the floor hit him in the chest knocking him away 
from the helicopter.  The fellow soldier stated that he went 
down the helicopter and got fuel all over him.  He reported 
that the Veteran was supposed to be evacuated the next day 
because he had an injured knee, but that he was taken instead 
because he had a severe rash.  

A January 2006 lay statement from another fellow soldier 
confirmed the Veteran's reported history that they were in a 
helicopter that was lifting off, that the tail rotor hit a 
tree, and that the helicopter crashed to the ground, and that 
the Veteran suffered a knee injury at that time.  

A November 2007 VA orthopedic examination noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that prior to service at the age of seventeen, he had 
occasional pain, soreness, and swelling in his right knee.  
He stated that he had not suffered any specific injuries.  
The Veteran indicated that, in hindsight, it was arthritis.  
He reported that in service he received no treatment for his 
right knee.  He related that he was involved in a helicopter 
crash in 1967 and that he passed out.  The Veteran reported 
that a witness told him that a helicopter skid hit his leg.  
It was noted that he pointed to the outer side of the upper 
third of his leg, but stated that he did not remember the 
injury at the time.  He related that he did have pain in the 
entire right knee afterwards, but that he did not recall if 
there was any swelling.  He stated that in three to four 
weeks after the incident, his right knee had returned to its 
preexisting status and remained that way for the rest of the 
time that he was in the service.  The Veteran stated that at 
the time of his separation from service, his knee was about 
the same as when he went into the service.  He remarked that 
after service, he did not have any injuries to his right 
knee.  It was noted that the Veteran had undergone no 
treatment for his right knee since the service.  

The Veteran reported that his right knee hurt very little on 
average and that it would hurt perhaps six to eight days a 
month.  He indicated that his average discomfort in the past 
month was a three to four out of ten without flare-ups.  The 
Veteran stated that starting in the late 1970s, he would 
experience a momentary sharp pain in the right knee and that 
the knee would buckle and let loose.  At the present time, 
the Veteran reported that his knee would quit on him without 
warning and without preexisting prodomal pain, and that he 
had occasionally fallen.  He indicated that his current 
symptoms occurred about five times a month and that if he was 
doing heavy work, his symptoms would occur everyday.  

The examiner discussed the Veteran's medical history in some 
detail.  There is no indication that any X-rays were taken as 
to the Veteran's right knee at the time of the examination.  
The examiner referred to an April 2005 X-ray report and 
stated that it showed a bipartite patella, healed fracture of 
the proximal "tibia", and no degenerative joint disease.  
As to a discussion, the examiner indicated that the Veteran's 
right knee diagnosis was a healed fracture of the proximal 
"tibia".  The examiner stated that there was no 
degenerative joint disease and that the Veteran had a 
bipartite patella.  It was noted that the bipartite patella 
was a congenital condition.  The examiner commented that the 
Veteran gave a history of degenerative joint disease of both 
knees and that such was inaccurate because he did not have 
degenerative joint disease of the right knee.  The examiner 
stated that the age of the proximal fibula fracture was old 
but not determinant as to how old.  The examiner provided the 
following opinion:  "Based on all the available information, 
there [was} no evidence that the Veteran's right knee 
condition noted prior on pre-induction examination.  There 
[was] no evidence that it was permanently aggravated during 
the military service.  It [was] less likely as not that any 
current right knee condition [was] a result of the injury on 
01/05/1967, helicopter."  

A December 2007 VA treatment entry noted that the Veteran was 
seen for chronic conditions including residuals of a right 
knee injury.  The Veteran reported that his appeal for his 
right knee service related injury was still pending.  As to 
an assessment, it was noted that the Veteran was seen for his 
annual visit and that he was concerned about his service 
related injury.  It was noted that the Veteran reported that 
since he had to carry a heavy pack in the service, his knee 
injury was aggravated.  The assessment also included 
degenerative joint disease of the right knee (X-ray old 
fracture proximal of the fibula).  

At the January 2008 Board hearing, the Veteran testified that 
he had a stiff knee when it was cold and damp before he went 
into the service.  He stated that he had not received any 
treatment for right knee problems prior to service and that 
he had not been diagnosed with a right knee disability.  The 
Veteran indicated that there was an incident in 1967 which he 
believed was the proximate cause of his current right knee 
disability. He stated that a helicopter came in to get his 
six man team and that he had to run for the helicopter.  He 
stated that he crawled in from the left door and that he was 
on the floor.  The Veteran related that the rear rotor of the 
helicopter hit a tree.  He reported that the helicopter 
lifted off the ground, wiggled back and forth, and crashed to 
the ground.  He stated that his mind went blank until the 
next thing he remembered was hearing the jet engine of the 
turbine winding down.  The Veteran reported that the next 
morning they came and circled around them to see what 
happened.  He indicated that, at that time, they called for a 
medivac for him because his knee was sore.  He stated that in 
a few hours a medical helicopter came in to pick him up.  The 
Veteran remarked, however, that they actually took another 
soldier instead of him and that when he got back to the fire 
base, he went to see a doctor who told him to stay off his 
knee for a few missions.  He reported that starting in the 
late 1970s, his knee would collapse.  The Veteran remarked 
that he did not remember hurting his right knee except for 
that time when he was in the Army.  

A December 2009 VA orthopedic examination report noted that 
the Veteran's claims file and medical records were reviewed.  
The Veteran reported that prior to service, he had stiffness, 
swelling, and soreness of his right knee and that he told the 
military such information at his entrance examination.  He 
stated that he assumed it was arthritis and that he even had 
limitation of motion.  The Veteran indicated that he was told 
that his knee was fine and that he went into basic training.  
He related that he had no real problem with his right knee 
even when carrying 50 pound packs.  The Veteran stated that 
he was in a helicopter crash in January 1967.  He reported 
that he had no memory of the time between the crash and when 
he became aware of his surroundings outside of the 
helicopter.  He stated that his buddy told him that the skid 
of the helicopter hit is knee and he rolled down a hill.  He 
stated that a medivac was called for him, but that they did 
not come until late that night.  The Veteran remarked that 
the records showed he was picked up, but that they actually 
took another soldier.  He stated that when he returned to the 
firebase, a doctor told him to be on light duty for sixe 
weeks.  

The Veteran reported that his knee improved during the time 
after the helicopter crash.  He indicated that following his 
separation from service, and probably sometime in the 1970s, 
he noted a sudden sharp pain in his right knee and he would 
fall or catch himself.  He stated that he lived with it until 
2004 when he switched jobs and had difficulty walking on 
uneven surfaces and difficulty carrying heavy loads.  It was 
noted that in 2005, VA did an X-ray of the right knee and it 
showed an old fibular fracture.  It was also reported that 
there was no other known history of trauma.  

The examiner discussed the Veteran's medical history in 
detail.  The diagnoses were right knee mild 
anterior/posterior instability with no loss of motion or 
pain; bilateral knee tricompartmental degenerative joint 
disease present on X-ray with equal range of motion; and a 
remote right fibular fracture, well healed, of unknown 
etiology, which was "not likely responsible for any right 
knee findings."  The examiner noted that there were no 
significant residuals of the fibular fracture and that the 
Veteran's right fibula appeared well healed.  The examiner 
commented that the Veteran's current right knee condition 
(including the remote healed right fibular fracture and 
bipartite patella, degenerative joint disease, and mild 
anterior/posterior instability), "[was] less likely as not 
(less than 50/50 probability) caused by or a result of an 
aspect of the Veteran's period of service, including [the] 
Veteran's reported right knee injury in [the] January 1967 
helicopter crash."  The examiner indicated that there was no 
evidence of a knee injury with permanent residuals in service 
as the Veteran had a normal examination and no complaints at 
separation.  The examiner stated that there was no X-ray 
documentation of the old fibular fracture until 2005 some 40 
years after the injury and that, therefore, it would be mere 
speculation as to when the fibular fracture occurred.  

The examiner remarked that there was no evidence of traumatic 
arthritis of the right knee in 2005 and, indeed, the left 
knee showed more degenerative change on X-ray at that time.  
It was noted that current X-rays showed bilateral 
tricompartmental degenerative joint disease.  The examiner 
stated that the Veteran had evidence of widespread joint 
problems, degenerative in nature, including of the lumbar 
spine with a history of disc surgery and bilateral hip 
replacements.  The examiner reported that, therefore, the 
joint condition of degenerative joint disease was widespread 
and bilateral, and more consisted with generalized 
osteoarthritis and less likely related to trauma.  

The examiner further commented that the Veteran's current 
right knee condition (bipartite patella and remote fibular 
fracture, degenerative joint disease, and mild 
anterior/posterior instability) "was not permanently 
aggravated by service including any period of service of 
[the] helicopter crash in January 1967."  The examiner 
indicated that the Veteran had no more change in symptoms of 
his right knee at separation from service than on entrance 
and that he developed bilateral knee and hip conditions, as 
well as a back condition, post service.  The examiner stated 
that the Veteran had evidence of widespread bilateral 
degenerative joint disease, including of the hips with 
bilateral replacements, and of the lumbar spine.  The 
examiner remarked that, therefore, the Veteran's right knee 
condition was not related to trauma and, therefore, no 
aggravation of the preexisting right knee condition was 
found.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an April 2005 VA treatment entry 
noted that the Veteran reported that he had degenerative 
joint disease of both knees in his early twenties and that a 
jump from a helicopter made them worse.  The assessment 
included degenerative joint disease, by history, of both 
knees, getting worse.  The Board observes that statement as 
to a helicopter jump worsening his knee problems is nothing 
more than a recitation of his belief or claimed history.  As 
such, any repetition of such statement by a doctor reciting a 
reported medical history, is not probative in linking any 
present right knee disability with his period of service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Additionally, the Board notes that a December 2007 VA 
treatment entry indicated that the Veteran was seen for 
chronic conditions including residuals of a right knee 
injury.  As to an assessment, it was noted that the Veteran 
was seen for his annual visit and that he was concerned about 
his service related injury.  It was also noted that the 
Veteran reported that since he had to carry a heavy pack in 
the service, his knee injury was aggravated.  The assessment 
also included degenerative joint disease of the right knee 
(X-ray old fracture proximal of the fibula).  The Board 
observes that there is no indication that the examiner 
reviewed the Veteran's entire claims file in providing the 
assessment.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board notes that it is also 
unclear whether the examiner is specifically relating the 
Veteran's current right knee disability to his period of 
service.  Given these circumstances, the Board finds that 
examiner's assessment has little probative value in this 
matter.  

Further, the Board observes that a November 2007 VA 
orthopedic examination report noted that the Veteran's claims 
file was reviewed.  As to a discussion, the examiner 
indicated that the Veteran's right knee diagnosis was a 
healed fracture of the proximal "tibia".  The examiner 
stated that there was no degenerative joint disease and that 
the Veteran had a bipartite patella.  It was noted that the 
bipartite patella was a congenital condition.  The examiner 
commented that the Veteran gave a history of degenerative 
joint disease of both knees and that such was inaccurate 
because he did not have degenerative joint disease of the 
right knee.  The examiner stated that the age of the proximal 
fibula fracture was old but not determinant as to how old.  
The examiner provided the following opinion:  "Based on all 
the available information, there [was} no evidence that the 
Veteran's right knee condition noted prior on pre-induction 
examination.  There [was] no evidence that it was permanently 
aggravated during the military service.  It [was] less likely 
as not that any current right knee condition [was] a result 
of the injury on 01/05/1967, helicopter."  The Board 
observes that since the VA examiner reviewed the Veteran's 
claims file, his opinions would ordinarily be very probative 
in this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

The Board notes, however, that the November 2007 VA 
orthopedic examination report did not include an X-ray report 
as to the Veteran's right knee.  Additionally, the examiner 
referred to a prior April 2005 X-ray report (noted above) 
that showed that the Veteran had an old right proximal 
fibular fracture.  The examiner, however, referred to a 
"tibia" fracture on at least two occasions in the 
examination report.  Further, the examiner specifically 
stated that the Veteran did not have degenerative joint 
disease of the right knee.  The Board observes that there is 
a question as to whether such statement is correct.  For 
example, a subsequent December 2007 VA treatment report, also 
noted above, related an assessment that included degenerative 
joint disease, right knee, (X-ray old fracture proximal of 
the fibula).  Therefore, the Board finds that the VA 
examiner's opinions are not very probative in this matter.  

The Board also observes that a December 2009 VA orthopedic 
examination report noted that the Veteran's claims file and 
medical records were reviewed.  The examiner discussed the 
Veteran's medical history in detail.  The diagnoses were 
right knee mild anterior/posterior instability with no loss 
of motion or pain; bilateral knee tricompartmental 
degenerative joint disease present on X-ray with equal range 
of motion; and a remote right fibular fracture, well healed, 
of unknown etiology, which was "not likely responsible for 
any right knee findings."  The examiner noted that there 
were no significant residuals of the fibular fracture and 
that the Veteran's right fibula appeared well healed.  The 
examiner commented that the Veteran's current right knee 
condition (including the remote healed right fibular fracture 
and bipartite patella, degenerative joint disease, and mild 
anterior/posterior instability), "[was] less likely as not 
(less than 50/50 probability) caused by or a result of an 
aspect of the Veteran's period of service, including [the] 
Veteran's reported right knee injury in [the] January 1967 
helicopter crash."  The examiner further commented that the 
Veteran's current right knee condition (bipartite patella and 
remote fibular fracture, degenerative joint disease, and mild 
anterior/posterior instability) "was not permanently 
aggravated by service including any period of service of 
[the] helicopter crash in January 1967."  

The Board notes that the VA examiner reviewed the Veteran's 
entire claims file, discussed his medical history in detail, 
and gave rationales for her opinions.  Therefore, her 
opinions would ordinarily be very probative in this matter.  
See Wensch, supra.  The Board observes, however, that the VA 
examiner did not address the fact that the Veteran is a 
combat Veteran and that he is competent to indicate that he 
suffered a right knee injury in service as well as being 
competent to report post-service right knee symptoms.  
Consequently, the Board finds that the VA examiner's opinion 
is less probative as to some of the circumstances of this 
case.  

The Board observes that the Veteran is a combat Veteran and 
that he specifically alleges that he suffered a right knee 
injury as a result of a helicopter accident in January 1967 
during service.  Although there is some dispute as to whether 
the Veteran was actually evacuated to a hospital as a result 
of the helicopter crash, the morning reports for the Veteran 
unit indicate that he was evacuated to a hospital for a knee 
injury.  The Veteran has alleged that he has suffered from 
right knee problems since at least the 1970s and that those 
symptoms are a result of his in-service injury.  
Additionally, the first treatment entry of record since the 
Veteran's period of service showed that he had old right 
proximal fracture in 2005.  The Veteran has alleged that he 
suffered no injuries to his right knee since service.  

The Board observes that because the Veteran is competent to 
report an in-service right knee injury, right knee symptoms 
in service, and continuous right knee symptomatology since 
service and current symptoms that form the basis for 
diagnosis of disability, such evidence tends to relate the 
current residuals of an in-service right knee injury to his 
period of service.  See Davidson v. Shinseki, 2009 WL 
2914339, *3 (Fed. Cir. Sept. 14, 2009).  See also 38 U.S.C.A. 
§ 1154(b).  

As the Veteran's current residuals of an in-service right 
knee injury have been determined to have had its initial 
onset as a result of an injury sustained during a helicopter 
accident during service while in combat, the Veteran 
experienced symptoms in service, and the Veteran experienced 
continuous post-service symptoms at least since the 1970s, 
the Board finds that the weight of the evidence for and 
against the claim is at least in relative equipoise.  In this 
case, service incurrence has been shown by satisfactory lay 
evidence consistent with the injury sustained during service 
and continuity of the disability since his period of service. 
After weighing such evidence against the November 2007 VA and 
December 2009 VA examiners' opinions, the Board finds that it 
is at least as likely as not that the Veteran's residuals of 
an in-service right knee injury were incurred during service.  
For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for residuals of an in-service right knee 
injury have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  




ORDER

Service connection for residuals of an in-service right knee 
injury is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


